Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of August 8, 2011 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Avaya Holdings Corp. (formerly known as Sierra Holdings Corp.),
a Delaware corporation (“Holdings”), the Administrative Agent and each lender
from time to time party thereto (the “Lenders”) have entered into a Credit
Agreement, dated as of October 26, 2007, as amended by Amendment No. 1, dated as
of December 18, 2009, and as amended and restated as of February 11, 2011
pursuant to the Amendment Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time through the date hereof,
the “Restated Credit Agreement”).

B. The parties hereto wish to amend the Restated Credit Agreement to extend the
maturity of the Revolving Credit Facilities.

C. The Extending Revolving Credit Lenders party hereto hold all of the Revolving
Credit Commitments under the Restated Credit Agreement as of the date hereof and
have agreed to extend the maturity of all of the Revolving Credit Commitments
under the Restated Credit Agreement in accordance with the terms and subject to
the conditions set forth herein.

D. Section 2.16 of the Restated Credit Agreement provides that the Borrower, the
Administrative Agent and the Extending Revolving Credit Lenders may enter into
an Extension Amendment to provide for the extension of the Revolving Credit
Facilities contemplated by this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Restated Credit Agreement.

SECTION 2. Amendment. Effective as of the Amendment No. 3 Effective Date (as
defined below), and subject to the terms and conditions set forth herein, the
Restated Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Restated Credit Agreement is hereby amended by adding in
the appropriate alphabetical order the following new definitions:

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of August 8,
2011, among the Borrower, the Extending Revolving Credit Lenders and the
Administrative Agent.

“Amendment No. 3 Effective Date” has the meaning specified in Amendment No. 3.



--------------------------------------------------------------------------------

(b) Section 1.01 of the Restated Credit Agreement is hereby amended by amending
and restating clause (a) of the definition of “Maturity Date” as follows: “(a)
with respect to the Revolving Credit Facilities existing on the Amendment No. 3
Effective Date, October 26, 2016”.

SECTION 3. Extension of the Revolving Credit Commitments. For the avoidance of
doubt, (a) this Amendment constitutes an Extension Amendment pursuant to
Section 2.16 of the Restated Credit Agreement, (b) each Revolving Credit Lender
that has executed and delivered a counterpart to this Amendment constitutes an
Extending Revolving Credit Lender with respect to all of its Revolving Credit
Commitments, and (c) from and after the Amendment No. 3 Effective Date, each
reference to “Revolving Credit Borrowing,” “Revolving Credit Commitments,”
“Revolving Credit Facilities” and “Revolving Credit Loans” (and related terms as
appropriate) in the Restated Credit Agreement shall be deemed to refer to the
Extended Revolving Credit Commitments created by this Amendment.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 3 Effective
Date”) when each of the following conditions shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by the Borrower and each
Extending Revolving Credit Lender, and (ii) a Guarantor Consent and
Reaffirmation, in the form of Annex A hereto, duly executed and delivered by
each Guarantor.

(b) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower addressed to it and the Lenders.

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received (a) a certificate of a Responsible Officer of the Borrower, certifying
the conditions precedent set forth in Sections 4.02(a) and (b) of the Restated
Credit Agreement shall have been satisfied on and as of the Amendment No. 3
Effective Date and (b) a certificate attesting to the Solvency of the Borrower
and its Restricted Subsidiaries (taken as a whole) on the Amendment No. 3
Effective Date before and after giving effect to this Amendment No. 3, from the
Chief Financial Officer or Treasurer of the Borrower.

(d) PATRIOT Act. Each Extending Revolving Credit Lender shall have received at
least 5 days prior to the Amendment No. 3 Effective Date all documentation and
other information required by regulatory authorities with respect to the
Borrower reasonably requested at least 10 Business Days prior to the Amendment
No. 3 Effective Date by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

(e) Conditions With Respect to Mortgaged Properties. The Administrative Agent
shall have received (i) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property and (ii) with respect to any such Mortgaged Property that is located in
a special flood hazard area, (x) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto and (y) a copy of, or a certificate as to coverage under, the
property and flood insurance policies required by Section 6.07 of the Restated
Credit Agreement and the applicable provisions of the Security Agreement, each
of which shall include a loss payable or mortgagee endorsement (as applicable)
in form and substance consistent with such certificates previously delivered to
the Administrative Agent.



--------------------------------------------------------------------------------

(f) Perfection Certificate and Lien Searches. The Administrative Agent shall
have received (i) an updated perfection certificate with respect to the Loan
Parties in form and substance consistent with such certificates previously
delivered to the Administrative Agent (other than with respect to intellectual
property schedules to the perfection certificate, which shall continue to be
updated in accordance with the terms of the Loan Documents) and (ii) copies of a
recent Lien and judgment search in each jurisdiction reasonably requested by the
Administrative Agent with respect to the Loan Parties.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery and performance by the Borrower of this
Amendment will (a) contravene the terms of any of the Borrower’s Organization
Documents, (b) result in any breach or contravention of, or the creation of any
Lien upon any of the property or assets of the Borrower or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01 of the Restated Credit
Agreement) under (i) any Contractual Obligation to which the Borrower is a party
or affecting the Borrower or the properties of the Borrower or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (c) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Restated Credit Agreement and each other Loan Document to
which the Borrower is a party, after giving effect to the amendments pursuant to
this Amendment, constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated hereby, the Borrower and its Restricted Subsidiaries,
on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Restated Credit Agreement or any other
Loan Document, is true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

SECTION 6. Post-Effectiveness Obligations.

(a) Within sixty (60) days after the Amendment No. 3 Effective Date, unless
waived or extended in writing by the Administrative Agent in its sole
discretion, with respect to each Mortgaged Property, the Borrower shall deliver
or shall cause the applicable Loan Party to deliver the following (to



--------------------------------------------------------------------------------

the extent not otherwise delivered prior to the Amendment No. 3 Effective Date)
to the Administrative Agent:

 

  (i) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

 

  (ii) with respect to each Mortgage Amendment, an endorsement to the existing
title insurance policy assuring the Administrative Agent that the Mortgage, as
amended by the Mortgage Amendment, is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Administrative Agent (as
appropriate) for the benefit of the Secured Parties free and clear of all liens
except those liens created or permitted by the Mortgage or by the Administrative
Agent, and such endorsement to title insurance policy shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent;

 

  (iii) with respect to each Mortgage Amendment, opinions of counsel to the Loan
Parties, which opinions (x) shall be addressed to the Administrative Agent and
each of the Secured Parties, (y) shall cover (i) the due authorization,
execution, delivery of such Mortgage Amendment and (ii) the enforceability of
the respective Mortgage as amended by the Mortgage Amendment, and (x) shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent; and

 

  (iv) with respect to the Mortgaged Property, a copy of, or a certificate as to
coverage under, the property insurance policies required by Section 6.07 of the
Credit Agreement and the applicable provisions of the Security Agreement, which
shall include a mortgagee endorsement in form and substance consistent with such
certificates previously delivered to the Administrative Agent.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Restated Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.



--------------------------------------------------------------------------------

SECTION 8. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Restated Credit Agreement.

SECTION 9. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 10. Notices. All communications and notices hereunder shall be given as
provided in the Restated Credit Agreement.

SECTION 11. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 12. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 13. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVAYA INC. By:   /s/ Matthew Booher Name:   Matthew Booher Title:   Vice
President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent

By:   /s/ Matthew S. Burke   Name: Matthew S. Burke   Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Revolving Credit Lender

By:   /s/ Nicole Conjares   Name: Nicole Conjares   Title: AVP



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA INC.,

as a Lender

By:   /s/ Timothy Dilworth   Name: Timothy Dilworth   Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:   /s/ Jay Chall   Name: Jay Chall   Title: Director By:   /s/ Rahul Parmar  
Name: Rahul Parmar   Title: Associate



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch,

as a Revolving Credit Lender

By:   /s/ Evelyn Thierry   Name: Evelyn Thierry   Title: Director By:   /s/
Omayra Laucella   Name: Omayra Laucella   Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Revolving Credit Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Revolving Credit Lender

By:   /s/ Ann B. Kerns  

Name: Ann B. Kerns

Title: Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC,

as a Revolving Credit Lender

By:   /s/ Andrew Earls  

Name: Andrew Earls

Title: VP



--------------------------------------------------------------------------------

UBS Loan Finance LLC,

as a Lender

By:   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director

 

By:   /s/ Joselin Fernandes  

Name: Joselin Fernandes

Title: Associate Director



--------------------------------------------------------------------------------

ANNEX A

GUARANTOR CONSENT AND REAFFIRMATION

August 8, 2011

Reference is made to Amendment No. 3 to Credit Agreement attached as Exhibit A
hereto (the “Amendment”), dated as of August 8, 2011 to the Credit Agreement
dated as of October 26, 2007, as amended by Amendment No. 1, dated as of
December 18, 2009 and as amended and restated as of February 11, 2011 pursuant
to Amendment No. 2 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Restated Credit Agreement”), among Avaya
Inc. (the “Borrower”), Avaya Holdings Corp. (formerly known as Sierra Holdings
Corp.), Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and each Lender from time to time party thereto. Capitalized terms used
but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Amendment No. 3 Effective Date, be deemed to
be a reference to the Restated Credit Agreement as amended by the Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Restated Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the
Restated Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

AVAYA HOLDINGS CORP.

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 3 to Credit Agreement

[See attached]